DETAILED ACTION
This action is in response to the communication filed on 11/18/2021.
After a thorough search and examination of the present application and in light of the prior art made of record, and applicant's amendment and remarks filed on 11/18/2021, the claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
In view of the applicant amendment filed on 11/18/2021 all rejections have been withdrawn. 

Reasons for Allowance
 The following is an examiner’s statement of reasons for allowance: 
 Any updated search did not lead to any prior art references that could have been reasonably combined to reject the invention of independent claims 1 and 13. Therefore, combination of claimed elements recited in independent claims 1 and 13 are allowed. Dependent claims 2-12 depends directly or indirectly on claim 1, therefore they are allowed. Dependent claims 14-20 depends directly or indirectly on claim 13, therefore they are allowed. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
Cruise et al discloses US 2019/0095510 A1 LOW-LATENCY STREAMING
ANALYTICS.
Su et al discloses US 2021/0182275 A1 DATA MODEL FOR EMISSIONS ANALYSIS.
Abrams discloses US 2018/0329969 A1 ENTITY IDENTIFIER SYNCHRONIZATION
ACROSS DATA CENTERS.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A Sana/Primary Examiner, Art Unit 2166